 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Stephen S Edwards,                               No. CV-19-01962-PHX-JAT
10                     Plaintiff,                         ORDER
11       v.
12       Robert Charles Riggs, et al.,
13                     Defendants.
14
15             Federal courts are courts of limited jurisdiction. As a result, they can hear only
16   those cases that the Constitution and Congress have authorized them to adjudicate: namely,
17   cases involving diversity of citizenship, a federal question, or cases to which the United
18   States is a party. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
19   The party asserting jurisdiction bears the burden of proving a jurisdictional basis exists.
20   Id. In this case, because Plaintiff filed his suit in federal district court, he must show that
21   the federal court is authorized to hear the case.
22             Plaintiff alleges Federal question jurisdiction. (Doc. 1 at 2). However, none of the
23   actual claims in his complaint appear to be based on a violation of a Federal statute.1
24   Additionally, the Court notes that Plaintiff cites several federal statutes in the caption of
25   his complaint; but, reciting a catalogue of federal rights is not sufficient to invoke the
26
     1
       The Court notes that in their answer, certain Defendants denied that this Court has federal
27   question jurisdiction. (Doc. 12 at 1). For unknown reasons, Defendants did not move to
     dismiss the complaint on this basis. However, the Court (or any party) may raise
28   jurisdiction at any point in the case. See Belleville Catering Co. v. Champaign Market
     Place, L.L.C., 350 F.3d 691, 693 (7th Cir. 2003).
 1   jurisdiction of this Court.    “To state a federal claim, it is not enough to invoke a
 2   constitutional provision or to come up with a catalogue of federal statutes allegedly
 3   implicated. Rather, as the Supreme Court has repeatedly admonished, it is necessary to
 4   state a claim that is substantial….” Noatak v. Hoffman, 896 F.2d 1157, 1166 (9th Cir.
 5   1990) (Kozinski, J. dissenting) (majority opinion rev’d 501 U.S. 775 (1991));
 6          Moreover, it does not appear the statutes listed would create a basis for jurisdiction.
 7   For example, “The Court also notes that 42 U.S.C. § 3631 is a criminal statute, and does
 8   not afford Defendant a private right of action.” Retreat LLC v. Chisolm, No. 1:18-CV-
 9   02319-AT-AJB, 2018 WL 3080085, at *4 (N.D. Ga. May 23, 2018), report and
10   recommendation adopted, No. 1:18-CV-2319-AT, 2018 WL 3067843 (N.D. Ga. June 20,
11   2018). By way of further example, 42 U.S.C. § 249 deals with quarantine provisions of
12   United States immigrations laws.
13          Based on the foregoing,
14          IT IS ORDERED that by April 29, 2019, Plaintiff shall file a supplement to his
15   complaint explaining exactly which count(s) in his complaint is based on a federal statute
16   (or constitutional provision) including a citation to the statute.
17          Dated this 19th day of April, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
